Citation Nr: 1506563	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-09 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a videoconference hearing in April 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  At the hearing, the Veteran orally waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted in this case in order to obtain an adequate medical examination.  The Veteran and his representative argued at his hearing that the Veteran's February 2012 VA examination and opinion were inadequate because the opinion, which found that the Veteran's left shoulder disability was less likely than not related to service, stated as its reason for the denial "the lack of any evidence at the time immediately after the initial injury or after discharge from active duty, [and] no mention of symptoms or treatment till [sic] 2010 timeframe."  At his hearing, the Veteran testified that after his initial in-service injury and treatment, the Veteran consulted with his mother, a nurse, as to how to treat the ongoing injury because he "didn't want to keep going into the doctor for it."  He alleged he continued this self-medication until he needed surgery.  The Veteran also asserted that he reinjured his shoulder falling off of field drums, after the initial injuries which caused him to seek medical attention.  The VA examiner's summary of the Veteran's condition does not mention this reinjury, nor does it mention the Veteran's claim of self-medication.  Given the Veteran's assertion that he did not seek formal treatment but self-medicated instead, and the lack of information in the examination regarding the Veteran's claimed reinjury by falling off field drums, the Board agrees that the rationale of the February 2012 examination is inadequate, and remands for an examination that accounts for the Veteran's lay assertions.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the February 2012 shoulder examination so a supplemental opinion may be provided regarding whether the Veteran's left shoulder condition is directly related to service.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's 2014 hearing transcript, in which he and his representative allege that he self-medicated immediately after the in-service incident on advice from his mother, a nurse, and in which he and his representative allege that the Veteran was reinjured falling from field drums after the initial injury.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's shoulder disability began during active service or is related to any incident of service or if arthritis is diagnosed, whether it began within one year of separation from active duty.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeals remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




